

Exhibit 10.5

LINN ENERGY, LLC
LONG-TERM INCENTIVE PLAN
EXECUTIVE PHANTOM PERFORMANCE UNIT GRANT AGREEMENT
2015 - 2017 PERFORMANCE PERIOD
This Phantom Performance Unit grant agreement (“Grant Agreement”) is made and
entered into effective as of [Grant Date], (the “Grant Date”) by and between
LINN ENERGY, LLC, a Delaware limited liability company (together with its
subsidiaries, the “Company”), and [Executive] (“Participant”).
WHEREAS, the Company considers it to be in its best interest that Participant be
given an added incentive to advance the interests of the Company;
WHEREAS, the Company desires to accomplish such objectives by granting
Participant Phantom Performance Units pursuant to the Linn Energy, LLC Amended
and Restated Long-Term Incentive Plan, as amended which is attached hereto as
Appendix A and incorporated by reference herein (the “Plan”); and
WHEREAS, the Phantom Performance Units shall be subject to vesting based in part
on the achievement of certain performance conditions, as set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereby agree as follows:
1.    Grant of Phantom Performance Units. The Company hereby grants to
Participant _________ Phantom Performance Units (the “Target Phantom Performance
Units”), each Phantom Performance Unit equal to the cash value of a Unit, under
and subject to the terms and conditions of this Grant Agreement and the Plan;
provided that (except as otherwise provided in this Agreement) the final number
of Phantom Performance Units that vest shall be determined in accordance with
the performance criteria set forth on Appendix B. This grant of Phantom
Performance Units also includes a tandem grant of DERs (a contingent right to
receive an equivalent of any cash distributions made by the Company with respect
to Units, as defined in the Plan) with respect to each Phantom Performance Unit.
2.    Payment of DERs. Upon the payment of any cash distribution on Units of the
Company, with respect to each Phantom Performance Unit granted hereunder, the
dollar amount of such distributions with respect to the number of Units then
underlying the Target Phantom Performance Units shall be increased by a number
of Units equal to the value of the cash distribution divided by the Fair Market
Value of a Unit on the ex-dividend date and such increased amount of Units shall
be deemed the Target Phantom Performance Units. The number of Target Phantom
Performance Units, as so increased, shall be eligible for adjustment based on
subsequent dividends or distributions.
3.    Vesting. On December 31, 2017 (the “Vesting Date”), a number of Phantom
Performance Units shall vest based on the extent to which the Company has
satisfied the performance condition set forth on Appendix B, provided that, 1)
except as otherwise provided herein, the Participant is continuously employed by
the Company through the Vesting Date and

Active 17894677.5

--------------------------------------------------------------------------------



2) payment of any cash upon vesting shall not made until such time as the
Committee has certified the performance conditions in accordance with Appendix
B. For purposes of this paragraph, continued service on the board of directors
of the Company or any affiliate or employment with any affiliate of the Company
will constitute continued employment with the Company.
4.    General Restrictions. The Phantom Performance Units shall not be
assignable or transferable except as expressly provided in the Plan or by the
Committee in its sole discretion.
5.    Termination by Company other than for Cause or by Participant with Good
Reason.
a.
Participants Not Covered by an Employment Agreement. In the event the
Participant is terminated by the Company other than for Cause (as defined in
Section 18 of this Grant Agreement), then within forty-five days of the date of
termination, the Committee shall determine, in its sole and absolute discretion,
the percentage, if any, of the Target Phantom Performance Units that the
Participant shall continue to be eligible to earn at the end of the Performance
Period (the “Adjusted Target Phantom Performance Units”) in accordance with the
performance criteria set forth on Appendix B. On the Vesting Date, the
Participant shall vest in a number of Phantom Performance Units, determined in
accordance with Section 3 had the Participant’s employment not terminated and
based on the Adjusted Target Phantom Performance Units determined by the
Committee. Notwithstanding the foregoing, the Committee shall maintain
discretion at any time prior to payment of the Phantom Performance Units to
reduce or eliminate the amount to which Participant is otherwise due based on
Participant’s failure to comply with any post-termination restrictive covenants.

b.
Participants Covered by an Employment Agreement. In the event the Participant is
terminated by the Company other than for Cause or the Participant terminates
Participant’s employment with the Company for Good Reason (as defined in Section
18 of this Grant Agreement), then on the Vesting Date the Participant shall vest
in the number of Phantom Performance Units that would have vested as determined
in accordance with Section 3 had the Participant’s employment not terminated.

6.    Death or Disability. In the case of termination of the Participant’s
service relationship with the Company due to death or in the case of the
Participant’s Disability (as defined in Section 18 of this Grant Agreement), the
Participant shall vest in a number of Phantom Performance Units equal to the
Target Phantom Performance Units. In the event of death following termination of
Participant’s service under Section 5 above, the Participant shall vest in a
number of units equal to the Target Phantom Performance Units or Adjusted Target
Phantom Performance Units, whichever is applicable.
7.    Change of Control. Notwithstanding anything in the Plan to the contrary,
in the event of a Change of Control (as defined in the Plan), the Performance
Period shall be treated as

Active 17894677.5

--------------------------------------------------------------------------------



ending on the date the Change of Control occurred, the Vesting Date shall be the
date the Change of Control occurred, and the number of Phantom Performance Units
that vest shall be calculated in accordance with Appendix B, subject to
modification as described in this Section 7.
8.    Termination by Company for Cause or by Participant without Good Reason. In
the case of a termination of the Participant’s employment other than as
described in Sections 5 and 6, all outstanding Phantom Performance Units granted
hereby which have not vested pursuant to any provision of this Grant Agreement
shall be automatically and immediately forfeited, and Participant hereby agrees
to undertake any action and execute any document, instrument or papers
reasonably requested by the Company to effect such forfeiture of Phantom
Performance Units resulting from any such termination.
9.    Settlement of Phantom Performance Units. Any Phantom Performance Units
that become payable pursuant to this Grant Agreement (including DER payments, as
described above) shall be paid in a single lump sum cash payment (based on the
Fair Market Value of a Unit on the day immediately preceding the date of
payment, except as provided below) at the times indicated below, and any partial
unit shall be rounded up to the next whole unit.
a.
Section 3 and Section 5. Phantom Performance Units that become payable pursuant
to Section 3 or Section 5 of this Grant Agreement shall be paid to the
Participant on March 15 of the calendar year immediately following the end of
the Performance Period.

b.
Section 6. Phantom Performance Units that become payable pursuant to Section 6
of this Grant Agreement shall be paid to the Participant (or to the
Participant’s estate in the event of death) as soon as practicable following the
date of the Participant’s death or Disability, as applicable, but in no event
later than March 15 of the calendar year immediately following the calendar year
in which the Participant’s death or Disability, as applicable, occurred.

c.
Section 7. Phantom Performance Units that become payable pursuant to Section 7
of this Grant Agreement shall be paid to the Participant within 60 days after
the consummation of the Change of Control.

10.    Plan Controlling Document. Unless otherwise defined herein (including any
attachments hereto), capitalized terms shall have the meaning given such terms
in the Plan. Participant agrees that the Plan is the controlling instrument and
that to the extent there is any conflict between the terms of the Plan and this
Grant Agreement, the Plan shall control and be the governing document.
11.    Limited Liability Company Agreement. Participant agrees to be bound by
all applicable provisions of the Company’s limited liability company agreement,
as it may be amended from time to time.
12.    Taxes. The Company and any affiliate thereof are authorized to withhold
from any payment relating to the Phantom Performance Units granted hereby, or
any payroll or other payment to Participant, amounts of withholding and other
taxes due or potentially payable in connection with the Phantom Performance
Units granted hereby, and to take such other action as

Active 17894677.5

--------------------------------------------------------------------------------



the Committee may deem advisable to enable the Company, any affiliate, and
Participant to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to the Phantom Performance Units granted hereby.
This authority shall include authority to withhold cash from the Participant’s
payment thereof in satisfaction of Participant’s tax obligations, either on a
mandatory or elective basis in the discretion of the Committee.
14.    Notices. Any notices given in connection with this Grant Agreement shall,
if issued to Participant, be delivered to Participant’s current address on file
with the Company, or if issued to the Company, be delivered to the Company’s
principal offices.
15.    Execution of Receipts and Releases. Any payment of cash to Participant,
or to Participant’s legal representatives, heirs, legatees or distributees, in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such persons hereunder. The Company may require
Participant or Participant’s legal representatives, heirs, legatees or
distributees, as a condition precedent to such payment, to execute a release and
receipt therefor in such form as it shall determine.
16.    Successors. This Grant Agreement shall be binding upon Participant,
Participant’s legal representatives, heirs, legatees and distributees, and upon
the Company, its successors and assigns.
17.    Section 409A of the Code. It is intended that the Phantom Performance
Units granted hereby be exempt from or compliant with the requirements of
Section 409A of the Code, and this Grant Agreement shall be interpreted and
administered accordingly. For purposes of this Grant Agreement, Participant will
be considered to have a termination of Participant’s service relationship with
the Company only upon Participant’s “separation from service” with the Company
as such term is defined in Treasury Regulation Section 1.409A‑1(h), and any
successor provision thereto. If Participant is identified by the Company as a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code
on the date on which the Participant has a “separation from service” (other than
due to death) within the meaning of Treasury Regulation § 1.409A-1(h), any
Phantom Performance Units payable or settled on account of a separation from
service that are deferred compensation subject to Section 409A of the Code shall
be paid or settled on the earliest of (1) the first business day following the
expiration of six months from Participant’s separation from service, (2) the
date of Participant’s death, or (3) such earlier date as complies with the
requirements of Section 409A of the Code.
18.    Definitions.
a.
Cause. If Participant is covered by a written employment agreement between the
Company and Participant in effect on the date of the Participant’s termination
(the “Employment Agreement”) and cause is defined in such Employment Agreement,
then Cause shall have the meaning therein. If Participant is not covered by an
Employment Agreement or cause is not defined therein and Participant is covered
by a severance arrangement and cause is defined in such severance arrangement,
then Cause shall have the meaning therein. If Participant is not covered by an
Employment Agreement or severance arrangement or cause is not defined therein,


Active 17894677.5

--------------------------------------------------------------------------------



then Cause shall mean the Company’s termination of Participant’s employment by
reason of any of the following:
(i)
Participant’s conviction of, or plea of nolo contendere to, any felony or to any
crime or offense causing substantial harm to any of the Company or its direct or
indirect subsidiaries (whether or not for personal gain) or involving acts of
theft, fraud, embezzlement, moral turpitude or similar conduct;

(ii)
Participant’s repeated intoxication by alcohol or drugs during the performance
of his or her duties;

(iii)
Participant’s willful and intentional misuse of any of the funds of the Company
or its direct or indirect subsidiaries;

(iv)
embezzlement by Participant;

(v)
Participant’s willful and material misrepresentations or concealments on any
written reports submitted to any of the Company or its direct or indirect
subsidiaries;

(vi)
Participant’s material failure to follow or comply with the reasonable and
lawful written directives of the board of directors of the Company; or

(vii)
conduct constituting a material breach by Participant of the Company’s then
current (A) Code of Business Conduct and Ethics, and any other written policy
referenced therein, (B) the Code of Ethics for Chief Executive Officer and
senior financial officers, if applicable, provided that in each case Participant
knew or should have known such conduct to be a breach.

b.
Disability. If Participant is covered by an Employment Agreement and disability
is defined in such Employment Agreement, then Disability shall have the meaning
therein. If Participant is not covered by an Employment Agreement or disability
is not defined therein, then Disability shall mean the earlier of (a) written
determination by a physician selected by the Company that Participant has been
unable to perform substantially Participant’s usual and customary duties for a
period of at least 120 consecutive days or a non-consecutive period of 180 days
during any twelve-month period as a result of incapacity due to mental or
physical illness or disease; and (b) “disability” as such term is defined in the
Company’s applicable long-term disability insurance plan. Notwithstanding the
foregoing, if the Phantom Performance Units are deferred compensation within the
meaning of Section 409A of the Code, then “Disability” shall have the meaning
set forth in Treasury Regulation § 1.409A-3(i)(4)(i).

c.
Good Reason. If Participant is covered by an Employment Agreement and good
reason is defined in such Employment Agreement, then Good Reason shall have


Active 17894677.5

--------------------------------------------------------------------------------



the meaning therein. If Participant is not covered by an Employment Agreement or
good reason is not defined therein, then Good Reason shall mean any of the
following to which Participant will not consent in writing:
(i)
a reduction in Participant’s then current base salary;

(ii)
failure by the Company to pay in full on a current basis any amounts due and
owing to Participant under any long-term or short-term or other incentive
compensation plans, agreements or awards; or

(iii)
any material reduction in Participant’s title, authority or responsibilities.



IN WITNESS WHEREOF, the parties hereto have executed this Grant Agreement to be
effective as of the day and year first above written.
 
LINN ENERGY, LLC
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
PARTICIPANT:
 
 
 
 






Active 17894677.5

--------------------------------------------------------------------------------



APPENDIX A
Linn Energy, LLC Amended and Restated Long-Term Incentive Plan



Active 17894677.5

--------------------------------------------------------------------------------



APPENDIX B
1.
Definitions.

(i)
“Comparison Companies” means a set of peer companies, determined by the
Committee at the beginning of a Performance Period, as updated on Appendix C on
an annual basis. In the event a peer company ceases to be publicly traded
company on a national securities exchange during the Performance Period for one
of the following reasons defined below, they shall be treated as follows:

1)
Acquisition or Merger. If a company is acquired or merged into another company
and ceases to be publicly traded under the same ticker symbol on a national
securities exchange during the Performance Period, the company will remain on
the list. Stock price performance for the period will be determined using the
peer company’s actual stock price performance through the day before the date of
announcement of the acquisition/merger and the average return of the SIG Oil
Exploration & Production Index (ticker symbol EPX) for the remainder of the
Performance Period.

2)
Bankruptcy. If a company becomes Bankrupt during the Performance Period, such
company will remain on the list but shall be deemed the bottom performer.
“Bankrupt” shall mean that the company ceases to be publicly traded on a
national securities exchange as of the end of the Performance Period as a result
of a liquidation commenced under Chapter 7 of the Bankruptcy Code, an assignment
of the company’s assets for the benefit of creditors under applicable state law,
or the commencement of a reorganization proceeding under Chapter 11 of the
Bankruptcy Code.

(ii)
“Beginning Price” means the average per share closing unit price for the 20
trading days preceding the first day of the Performance Period.

(iii)
“Ending Price” means the average per share closing price for the last 20 trading
days of the Performance Period.

(iv)
“Multiplier” means the multiplier determined in accordance with Section 2 of
this Appendix B.

(v)
“Performance Period” means the period between January 1, 2015 and December 31,
2017.

(vi)
“Total Unitholder Return” is defined as the Ending Price minus the Beginning
Price plus any distributions (cash or unit based on ex-distribution date) paid
per unit over the Performance Period, with such distributions assumed to be
reinvested in units on the ex-distribution date, the total of which is divided
by the Beginning Price.


Active 17894677.5

--------------------------------------------------------------------------------



2.
Calculation of Multiplier. The Total Unitholder Return of the Company and of the
Comparison Companies shall be calculated and certified by the Committee. The
percentile ranking of the Company’s Total Unitholder Return as compared to the
Total Unitholder Return of each Comparison Company shall determine the
Multiplier using the chart below. The Committee will make the final
determination as to the amount paid, notwithstanding the chart below.

Rank
Percentile Ranking
Multiplier
1
100th percentile
200%
2
92nd percentile
200%
3
85th percentile
187%
4
77th percentile
167%
5
69th  percentile
148%
6
62nd percentile
129%
7
54th percentile
110%
8
46th percentile
90%
9
38th percentile
71%
10
31st percentile
52%
11
23rd percentile
33%
12
15th percentile
0%
13
8th percentile
0%
14
0 percentile
0%



3.
Calculation of Vested Phantom Performance Units. The number of Phantom
Performance Units that shall vest as of the Vesting Date (and paid upon
certification by the Committee) shall be equal to the product of (i) the Target
Phantom Performance Units or Adjusted Target Phantom Performance Units, if
terminated under Section 5.a. and (ii) the Multiplier (with any fractional units
rounded up to the next whole unit).


Active 17894677.5

--------------------------------------------------------------------------------



Appendix C


2015 – 2017 Comparison Companies


Upstream E&P MLP’s
Upstream E&P C-Corps
Breitburn Energy Partners LP
Chesapeake Energy Corp.
Eagle Rock Energy Partners LP
Denbury Resources Inc.
EV Energy Partners LP
Encana Corp
Legacy Reserves LP
EP Energy Corp.
Memorial Production Partners LP
Newfield Exploration Co.
Vanguard Natural Resources
QEP Resources Inc.
 
Whiting Petroleum Corp.




Active 17894677.5